Title: III. The Secretary of State to Gouverneur Morris, 17 December 1790
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia December 17th. 1790.

Since mine to you of August 12th. yours of July 3d. August 16th. and September 18th. are come to hand. They suffice to remove all doubts which might have been entertained as to the real intentions of the British cabinet on the several matters confided to you. The view of Government, in troubling you with this business, was either to remove from between the two Nations all causes of difference, by a fair and friendly adjustment, if such was the intention of the other party, or to place it beyond a doubt that such was not their intention. In result, it is clear enough that further applications would tend to delay, rather than advance, our object. It is therefore the pleasure of the President that no others be made: and that in whatever state this letter may find the business, in that state it be left. I have it in charge at the same time to assure you that your conduct in these communications with the British ministers  has met the President’s entire approbation, and to convey to you his acknowledgments for your services.
As an attendance on this business must at times have interfered with your private pursuits, and subjected you also to additional expenses, I have the honor to enclose you a draught on our bankers in Holland for a thousand dollars, as an indemnification for those sacrifices.
My letter of August 12th. desired a certain other communication to be made to the same Court if a war should have actually commenced: if the event has not already called for it, it is considered as inexpedient to be made at all.
You will of course have the goodness to inform me of whatever may have passed further since the date of your last.
In conveying to you this testimony of approbation from the President of the United States, I am happy in an occasion of repeating assurances of the sentiments of perfect esteem and respect with which I have the honor to be Dear Sir &c.
